Citation Nr: 0411486	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for a service-
connected right knee disability, currently evaluated as 20 
percent disabling.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  



Procedural history

The veteran served on active duty from July 1985 to August 
1987. 

The veteran was granted service connection for a right knee 
disorder in a July 1997 rating decision and was awarded a 10 
percent disability rating.  

In June 2002, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
for his right knee disorder.  In an August 2002 rating 
decision, the RO granted an increased 20 percent rating.  The 
veteran disagreed with the rating assigned and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in April 
2003.  

The veteran failed to report for a hearing at the RO which 
was scheduled to be conducted in July 2003.  To the Board's 
knowledge, the veteran has offered no explanation as to why 
he was unable to appear and he has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003) [failure to 
appear for a scheduled hearing treated as withdrawal of 
request].  

Issues not on appeal

In August 2002, the RO denied the veteran's claim of 
entitlement to service connection for a right foot disorder.  
In a June 2003 rating decision, the RO granted service 
connection for right hip and back disorders and awarded 10 
percent disability ratings for each.  To the Board's 
knowledge, the veteran has not disagreed with those 
decisions.  Accordingly, those issues are not within the 
Board's jurisdiction and they will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].
FINDING OF FACT

The veteran's right knee disability is manifested by 
complaints of pain, swelling and catching.  Objective 
clinical findings include "very mild" instability of the 
knee with pain associated with stressing of the joint.  Range 
of motion is measured from 0 to 130 degrees.


CONCLUSION OF LAW

The criteria for a higher disability rating for the  right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right knee disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
August 2002 rating decision, by the September 2002 statement 
of the case (SOC), and by the May 2003 and December 2003 
supplemental statements of the case (SSOCs) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in July 
2002 which was specifically intended to address the 
requirements of the VCAA.  Crucially, the veteran was 
informed by means of that letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The veteran was also 
requested to tell the RO about any additional information or 
evidence the he wanted and the RO would attempt to obtain it.  

Moreover, after the veteran perfected his appeal, the RO sent 
another letter in July 2003.  That letter informed him that 
the RO was processing his appeal.  It also informed him of 
what the evidence must show to support his claim, of the 
specific items of evidence the RO had considered in 
adjudicating his claim, and that VA would obtain government 
records and private medical records identified by him.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  

The Board additionally notes that even though the July 2002 
letter requested a response within 60 days, and the July 2003 
letter requested a response within 30 days, both also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

The veteran's claim was adjudicated by the RO in August 2002, 
prior to the expiration of the one-year period following the 
July 2002 notification of the veteran of the evidence 
necessary to substantiate his claim.  However, this does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary of VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the July 2002 notice letter was sent 
prior to initial adjudication of the issue by the RO.  
Therefore, the Board finds that the veteran was notified 
properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The veteran submitted records from the VA Medical Center 
(VAMC) in Buffalo, New York in March 2000.  He also 
identified records from the VAMC in Bath, New York.  The RO 
requested records from both facilities in October 2001.  The 
records from the Bath VAMC were obtained.  The RO made a 
second attempt to obtain records from Buffalo in May 2003 but 
received notification from them that no records were 
available for the time period requested.  The RO also 
requested and obtained records from the VAMC in Lincoln, 
Nebraska.  The veteran was afforded a VA examination in July 
2002.  There is no indication that there exists any evidence 
which has a bearing on this case which has not been obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 
38 C.F.R. § 3.103 (2003).  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony.  He indicated in a his April 
2003 substantive appeal that he wanted a Travel Board 
hearing, but he requested in May 2003 that a local RO hearing 
be scheduled instead.  The veteran did not appear for a 
hearing scheduled for July 2003 and has not requested another 
hearing since.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003) [application of rating schedule].

Analysis

The veteran is seeking an increased disability rating for his 
service-connected right knee disability, which is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).  He essentially contends that 
the symptomatology associated with the right knee disability 
is more severe than is contemplated by the currently assigned 
rating.

By the veteran's account, the principal manifestations of his 
service-connected right knee disorder are pain, as well as 
some swelling and catching.  In his April 2003 substantive 
appeal, the veteran noted a difficulty walking on rough 
ground. 

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to a right knee 
disorder, the veteran has been diagnosed with disorders of 
the right hip, right foot and back.  These disorders are not 
service connected.
The manifestations of these disorders cannot be considered in 
evaluating the veteran's right knee disorder.  However, the 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).   

A June 2002 physical therapy consultation appears to 
attribute the veteran's reported right lower extremity pain 
in part to a right foot disorder, pes planus.  To the extent 
that the veteran himself ascribes all of his pain to the 
service-connected right knee disability, the Board will keep 
in mind that objectively, at least some of the pain appears 
to be non service-connected.  While it will not entirely 
discount the veteran's complaints of pain, in evaluating the 
veteran's right knee disorder, the Board will pay careful 
attention to objective clinical findings and the results of 
testing intended to isolate the veteran's knee symptoms from 
those of other joints.  These findings include range of 
motion testing and stressing of the knee joint, as well as 
descriptions of pain specifically attributed to such testing.  
A June 2002 physical therapy consultation noted slight knee 
as well as pain with valgus stress.  A May 2002 examination 
noted pain and guarding with testing, as did a July 2002 
examiner.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected right knee disability has 
been diagnosed as a medical collateral tear and a medial 
meniscal partial tear. There is no diagnostic code which 
precisely covers such diagnoses.  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  See 38 C.F.R. § 4.20 (2003).

The Board has reviewed the evidence in light of the criteria 
enumerated under the diagnostic codes related to the knees.  
The medical evidence does not indicate that there has been 
dislocation or removal of the semilunar cartilage.  The 
medical evidence similarly is not consistent with impairment, 
nonunion or malunion of the tibia and fibula or of genu 
recurvatum.  Application of Diagnostic Codes 5258, 5259, 5262 
and 5263 is therefore no appropriate.  

Diagnostic Codes 5260 and 5261 deal with limitation of knee 
motion.  The veteran's measured range of motion has been 
consistently noted as good.  The July 2002 examiner measured 
range of motion from 0 to 130 degrees, as did a June 2002 
physical therapy consultation.  This range of motion is 
consistent with a noncompensable rating under the limitation 
of motion codes.  See also 38 C.F.R. § 4.71, Plate II [normal 
flexion and extension of the knee is from zero degrees to 140 
degrees].  Thus, application of these codes would not avail 
the veteran, who is currently evaluated at the 20 percent 
level.

The Board finds that Diagnostic Code 5257 appears to most 
closely match the evidence and reported symptomatology with 
respect to the veteran's right knee disorder.  The veteran's 
principal diagnoses are a medial collateral tear and a 
partial medial meniscal tear.  Diagnostic Code 5257 is a 
catchall for knee disabilities which are not specifically 
covered by other Diagnostic Codes.  It considers such 
manifestations of knee disability as instability and 
subluxation, symptoms consistent with a ligament tear.  
Moreover, Diagnostic Code 5257 uses more flexible criteria 
than the codes governing limitation of motion, characterizing 
disability as "slight", "moderate" and severe", 
permitting the Board to consider additional factors of the 
veteran's knee disability.  See also See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme]. Accordingly, Diagnostic Code 
5257 appears to be the most appropriate as to this issue and 
the Board will apply it below.

Separate ratings

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
However, in this case, there are no clinical findings 
consistent with arthritis; an x-ray in June 2002 was normal, 
and no health care professional has diagnosed arthritis.  
Accordingly, a separate rating for arthritis is not warranted 
because arthritis has not been clinically demonstrated.



Specific schedular criteria

Diagnostic Code 5257 [knee, other impairment of] provides the 
following levels of disability: 

Recurrent subluxation or lateral instability: 

30% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a (2003).

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003)  [history of injury]; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).    However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran is currently assigned a 20 percent disability 
rating for his right knee disability, which is indicative of 
moderate disability.  Although the word "moderate" is not 
defined in VA regulations, "moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988), 
871.  In order for the Board to award an increased 30 percent 
rating, the evidence must establish that the veteran's right 
knee disability has resulted in severe impairment of right 
knee function.  For the reasons discussed immediately below, 
the Board finds that such impairment is not shown.

(i.) Stability

With respect to instability of the knee, a June 1997 VA 
examination showed that the veteran's cruciate and collateral 
ligaments were stable to stressing.  The veteran was noted to 
walk with normal posture and gait.  McMurray's and Lachman's 
testing were negative.  There was no incoordination noted.  
In July 2002, there was a negative Lachman's result and a 
positive McMurray's result in the medial meniscal area, noted 
as "very mild."  Medial collateral and lateral collateral 
ligaments were found to be intact.  The May 2002 examiner 
found that the veteran's lateral collateral ligament and 
anterior and posterior cruciate ligaments appeared stable; 
however on testing of stability of the medial collateral 
ligament, the veteran displayed pain and guarding.  The June 
2002 physical therapy consultation noted a slight valgus to 
the right knee.  Lachman's testing was negative, but there 
was increased pain with valgus stress.  

Overall, the evidence directly pertinent to the enumerated 
diagnostic criteria presents a picture of general stability 
of the right knee.  While there is some evidence of 
instability, as demonstrated by a positive McMurray's test in 
July 2002, the examiner described the result as "very 
mild."  Based strictly on the enumerated criteria, severe 
impairment is clearly not demonstrated.

(ii.) Other factors

However, as stated above, Diagnostic Code 5257 appears to be 
a catchall code for "other" knee impairment.  While the 
Board may not consider factors which are wholly outside the 
rating criteria provided by the regulations, see Massey v. 
Brown, 7 Vet. App. 204, 208 (1994), it is not entirely clear 
from the wording of Diagnostic Code 5257 that lateral 
instability and subluxation are the only types of "other 
impairment" that are to be considered.  See generally, 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board has 
therefore considered other manifestations of the veteran's 
right knee disability in addition to instability and 
subluxation.  However, having done so, and for reasons 
expressed immediately below, the Board concludes that the 
evidence does not show  symptoms consistent with "severe" 
impairment.  

The Board notes that the veteran appears to be quite active 
in spite of his disability.  The June 2002 physical therapy 
consultation shows that the veteran lifts weights and 
participates in 10K runs.  The July 2002 examiner also noted 
that the veteran lifts weights daily without much bother, but 
that when he does aerobic exercise, he needs to wear a brace.  
While the need for a brace is certainly an inconvenience and 
a clear demonstration of impairment of knee function, the 
Board finds that, given the veteran's ability to perform 
strenuous physical activity, it does not amount to "severe" 
impairment.  

In his August 2002 notice of disagreement, the veteran stated 
that he sometimes has to miss work because of his knee.  In 
his April 2003 substantive appeal, he stated that he had to 
quit a fencing job due to difficulties with his right knee.  
However, the veteran told the July 2002 examiner that his 
knee hurts at work periodically, but he never misses work 
because of it.  While there appears to be some conflict in 
the veteran's statements with respect to occupational 
impairment, even conceding that the veteran's August 2002 
statement is the correct one, and the veteran does sometimes 
miss work because of his knee, the Board notes that a 
"moderate" degree of occupational impairment is 
contemplated in the rating currently assigned.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Moreover, while the Board 
accepts the veteran's statement that he gave up a fencing job 
because of his right knee symptoms, he has not provided 
objective evidence that he is unable to do such work.  
Indeed, the objective evidence discussed above would indicate 
that, considering his participating in foot races, he is 
quite capable of performing strenuous activity.  

The Board concludes that, while the evidence clearly 
demonstrates a moderate degree of impairment when symptoms of 
pain are also considered, even conceding the veteran's 
assertions as to occupational impairment, the evidence does 
not demonstrate the degree of overall impairment due to his 
right knee as would approximate "severe" disability.

De Luca considerations 

The Board must specifically address the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2003).  See DeLuca, supra.  However, 
the Court has held that where a diagnostic code is not 
predicated on limitation of range of motion alone, such as 
with Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected right knee 
symptomatology.  Although the veteran is competent to report 
his symptoms, like all evidence his self reports must be 
evaluated in the light of the entire record.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board 
believes that the objective evidence of record, which is 
described above and which is indicative of mild pain and 
instability, outweighs the veteran's assertion that an 
increased rating is warranted, particularly in light of his 
descriptions of engaging in strenuous physical activity.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right knee disability.  The 
benefit sought on appeal is accordingly denied.


ORDER

The veteran's claim of entitlement to an increased disability 
rating for his service-connected right knee disability is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



